OPINION
ROWE, Justice.
Lorenzo Rangel appeals from a summary judgment in favor of Hartford Accident & Indemnity Company on his bad faith claim alleging damages for Hartford’s delay in payment of workers’ compensation benefits. In a sole point of error, Rangel contends the trial court erred in granting Hartford’s motion. We disagree and affirm the summary judgment.
STATEMENT OF FACTS
The summary judgment evidence reveals the following facts. While Rangel was employed by Hyatt Pre-Pak, Inc., he had a job-related accident on or about May 10, 1988. Hyatt Pre-Pak, Inc. carried its workers’ compensation insurance with Hartford, and Hartford promptly began paying weekly benefits to Rangel. On October 29, 1988, however, Hartford stopped making weekly payments. After numerous fruitless efforts to have Hartford rer sume payments, Rangel s attorney requested and received a prehearing conference, which was held before the Texas Industrial Accident Board (IAB) on February 15, 1989. At that time, Hartford tendered a check in the amount of $2,166.18 for benefits owed from October 29, 1988, through February 10, 1989. Thereafter, Hartford continued making weekly payments until the claim was settled as indicated below.
Based on Hartford’s delayed payment of compensation benefits, Rangel filed the present lack of good faith and fair dealing claim on June 29, 1989, while the work-related claim was pending before the IAB. The parties settled the compensation claim on October 12, 1989. Hartford agreed to pay $29,000 and also agreed that it would continue paying for all reasonable and necessary future hospital and medical expenses through October 9, 1992. In settling the compensation claim, the parties signed IAB Form 13 entitled “Compromise Settlement Agreement" (CSA) and forwarded it to the IAB with a request for its approval. This form contained the following relevant provisions:
We have read, understood and agreed to all provisions of this agreement, including the provisions listed on the reverse side. We understand that this agreement is made voluntarily. This agreement incorporates by reference all provisions stated on the reverse side.
One of the provisions on the reverse side is “The liability of the carrier or the extent of the injury or illness is uncertain, indefinite, or incapable of being satisfactorily established.” By order dated December 14, 1989, the IAB approved this settlement after expressly finding that “the liability of the carrier or the extent of the injuries is uncertain, indefinite, or incapable of being satisfactorily established.”
Relying on the cited provisions of the CSA as an admission on the part of Rangel that the carrier’s liability was uncertain and on the express finding to that effect in the IAB’s order approving the CSA, Hartford moved for summary judgment on theories of collateral estoppel, equitable estop-pel,. and/or judicial admissions. A legal *198brief, an affidavit, and a copy of the CSA with the IAB’s approval accompanied Hartford’s motion. Rangel filed his motion in opposition to the request for summary judgment together with his sworn statement and a legal brief. The trial court granted the motion for summary judgment and ordered that Rangel take nothing by this suit.
STANDARD OF REVIEW
The function of a summary judgment is not to deprive a litigant of his right to a full hearing on the merits of any real issue of fact, but to eliminate patently un-meritorious claims and untenable defenses. Gulbenkian v. Penn, 151 Tex. 412, 416, 252 S.W.2d 929, 931 (1952). The standards for reviewing a motion for summary judgment are:
1. The movant for summary judgment has the burden of showing that there is no genuine issue of material fact and that it is entitled to judgment as a matter of law.
2. In deciding whether there is a disputed material fact issue precluding summary judgment, evidence favorable to the nonmovant will be taken as true.
3. Every reasonable inference must be indulged in favor of the nonmovant and any doubts resolved in its favor.
Nixon v. Mr. Property Management Co., 690 S.W.2d 546, 548-49 (Tex.1985).
Although Hartford’s motion is based on three affirmative defenses, Hartford can prevail by establishing conclusively every factual element of any one of these alleged defenses. Swilley v. Hughes, 488 S.W.2d 64, 67 (Tex.1972).
POINT OF ERROR
In his sole point of error, Rangel contends that the trial court erred in granting summary judgment against him on the claim which he pleaded against Hartford. Rangel’s claim contained the elements of that cause of action approved in Aranda v. Insurance Co. of North America, 748 S.W.2d 210 (Tex.1988). In Aranda, the court held that a carrier breaches a duty of good faith and fair dealing by refusing to pay or by delaying payment of any benefits where the workers’ compensation claimant establishes (1) that the carrier lacked a reasonable basis for denying or delaying payment of the benefits of the policy and (2) that the carrier knew or should have known that there was not a reasonable basis for denying the claim or delaying payment of the claim. Id. at 215. As a matter of law, Hartford contends that as specially provided in Aranda, the questionable nature of its liability exempted it from Rangel’s claim. Id. at 213. It relies upon collateral estoppel, equitable estoppel, and judicial admissions flowing from those recitations of uncertainty of liability contained in the CSA as approved by the IAB. Since the court’s judgment does not specify the ground relied upon for its ruling, we must affirm it if any of the theories advanced by Hartford are meritorious. Borg-Warner Acceptance Corp. v. C.I.T. Corp., 679 S.W.2d 140, 142 (Tex.App.—Amarillo 1984, writ ref d n.r.e.). We conclude that Hartford’s defense based on the theory of collateral estoppel is meritorious.
COLLATERAL ESTOPPEL
Collateral estoppel is a doctrine of issue preclusion, developed to prevent relit-igation of issues already determined. The elements of collateral estoppel are:
1. the party against whom the doctrine was asserted was a party to the prior action or in privity with the party to the prior action;
2. the issue decided in the prior action was identical to the issue in the pending action;
3. the issue was actually litigated;
4. the opposing parly had a full and fair opportunity to litigate the merits of the issue; and
5. the issue was finally determined on the merits and was necessary, essential, and material to the outcome of the prior action.
Martin v. United States Trust Co., 690 S.W.2d 300, 308 (Tex.App.—Dallas 1985, writ ref'd n.r.e.). The applicability of this doctrine to a particular judgment is a question of law. Id.
*199Hartford argues that either of the IAB’s findings, uncertainty of liability of the carrier, or uncertainty of the extent of injury of the employee, establishes a reasonable basis for its delay in payment of weekly benefits and that Rangel is thus collaterally estopped from relitigating the issue of whether there was a reasonable basis for the delay in this suit. We agree. See Torchia v. Aetna Casualty & Sur. Co., 804 S.W.2d 219, 223-24 (Tex.App.—El Paso 1991, writ denied); Price v. Texas Employers’ Ins. Ass’n, 782 S.W.2d 938, 941 (Tex.App.—Tyler 1989, no writ); Izaguirre v. Texas Employers’ Ins. Ass’n, 749 S.W.2d 550, 555 (Tex.App.—Corpus Christi 1988, writ denied).
We consider separately each of the above listed five elements essential for establishing Hartford’s defense of collateral estoppel:
First. Both Rangel and Hartford were parties to the prior “action.” The proceeding before the IAB is considered a judicial proceeding and is subject to the doctrine of collateral estoppel. See Washburn v. Associated Indem. Corp., 721 S.W.2d 928, 932-933, (Tex.App.—Dallas 1986, writ ref’d n.r.e.); see also Price v. Texas Employers’ Ins. Ass’n, 782 S.W.2d at 940.
Second. The issue sought to be precluded is the same as that decided before the IAB. By a finding in its order, the IAB expressly confirmed the parties’ understanding documented in the CSA that “the liability of the carrier or the extent of the injury of the employee is uncertain, indefinite, or incapable of being satisfactorily established.” For purposes of issue preclusion, we attribute no significance to the disjunctive aspect of this finding. The carrier’s liability is an obligation to pay benefits measured by the workers’ compensation law. Under that law, the carrier’s obligation is measured not only by the extent of the employee’s injury but also by other factors such as the compensability of that injury. Whether a carrier’s liability is generally found to be uncertain or its liability with respect to a particular factor is specially found to be uncertain, the consequence is the same. The questionable nature of its liability provides as a matter of law a reasonable basis for the carrier’s withholding of payments, and the injured employee is thus precluded from successfully establishing an Aranda claim. Aran-da, 748 S.W.2d at 213; Izaguirre, 749 S.W.2d at 555.
Third. The fact that the issue of uncertainty was first agreed to by the parties and then confirmed by the IAB does not contravene the requirement that the issue be actually litigated. Agreed judgments are entitled to the same procedural effect as those determined after a contested trial. Heights Funeral Home v. McClain, 288 S.W.2d 839, 844 (Tex.CivApp.—Beaumont 1956, writ ref’d n.r.e.).
Fourth. Rangel does not dispute that he voluntarily entered into the CSA, so he cannot now claim that he had no opportunity to litigate the issue on the merits. Indeed, he makes no contest of this essential element.
Fifth. The finding of uncertainty was necessary and material to the outcome of the proceeding before the IAB. Under article 8307, section 12, of the Texas Revised Civil Statutes, a finding of uncertainty is a precondition to the Board’s authority to consider and approve a compromise settlement. See Starnes v. Texas Employers’ Ins. Ass’n, 549 S.W.2d 46, 47 (Tex.Civ.App.—Dallas 1977, writ ref’d n.r.e.).
From the above analysis, we determine that Hartford’s summary judgment evidence proved beyond dispute every factual element essential to its defense of collateral estoppel. Thus, the trial court properly denied the relief sought by Rangel.
We affirm the trial court’s summary judgment in favor of Hartford.
ENOCH, C.J., and WHITHAM, LAGARDE, KINKEADE, OVARD, BURNETT and WHITTINGTON, JJ., join in the majority.
BAKER, THOMAS, MALONEY and CHAPMAN, JJ. join in STEWART, J., dissent.